      Case: 1:19-cv-00373-KBB Doc #: 48 Filed: 03/04/20 1 of 1. PageID #: 501



                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

                   MINUTES OF PROCEEDINGS AND ORDER –CIVIL

BEVERLEY SOMAI, et al.,                                CASE NO: 1:19-cv-373

                               Plaintiffs,

                         v.                            MAGISTRATE JUDGE
                                                       KATHLEEN B. BURKE
CITY OF BEDFORD, OHIO,

                               Defendant.

PROCEEDINGS: On March 4, 2020, the Court held a telephone conference with counsel for
plaintiffs, Elizabeth M. Bonham, Jennifer E. Sheehe, and Linda Morris, and counsel for
defendant, Kallen L. Boyer.

The Court discussed with counsel their discovery dispute and related request to amend the case
management dates. After discussion, the Court ordered the parties to meet and confer to reach an
understanding about the information plaintiffs need but have not yet received from defendant’s
third-party records software provider and thereafter to request that information from the
provider. On or by March 6, 2020, counsel are to file a Joint Status Report indicating that this
has been done.

The Court amended the case management dates as follows:

Deadline for completing fact discovery: March 20, 2020
Deadline for party with burden of proof to identify experts and provide reports: April 23, 2020
Deadline to identify rebuttal experts and provide reports: May 21, 2020
Deadline for completing expert discovery: June 18, 2020

The deadline for filing dispositive motions remains July 2, 2020.



Total Time: 50 minutes
                                                        /s/ Kathleen B. Burke
March 4, 2020
                                                       KATHLEEN B. BURKE
                                                       U.S. MAGISTRATE JUDGE
